Exhibit 99.1 Investor Presentation Third Quarter 2011 William D. Moss, President and CEO A. Richard Abrahamian, EVP and CFO Alan B. Turner, EVP and SLO - Two River Community Bank Robert C. Werner, EVP and COO - Two River Community Bank The foregoing contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are not historical facts and include expressions about management's confidence and strategies and management's current views and expectations about new and existing programs and products, relationships, opportunities, taxation, technology and market conditions.
